Name: Commission Regulation (EC) NoÃ 1111/2009 of 19Ã November 2009 adopting the plan allocating to the Member States resources to be charged to the 2010 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community and derogating from certain provisions of Regulation (EEC) NoÃ 3149/92
 Type: Regulation
 Subject Matter: social protection;  economic policy;  economic geography;  foodstuff;  cooperation policy;  trade policy
 Date Published: nan

 20.11.2009 EN Official Journal of the European Union L 306/5 COMMISSION REGULATION (EC) No 1111/2009 of 19 November 2009 adopting the plan allocating to the Member States resources to be charged to the 2010 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community and derogating from certain provisions of Regulation (EEC) No 3149/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) and (g), in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) In accordance with Article 2 of Commission Regulation (EEC) No 3149/92 of 29 October 1992 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (3), the Commission should adopt a distribution plan to be financed from resources available in the 2010 budget year. That plan should lay down, in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (2) The Member States involved in the distribution plan for the 2010 budget year have supplied the Commission with the information required in accordance with Article 1 of Regulation (EEC) No 3149/92. (3) For the purposes of resource allocation, account must be taken of experience and of the degree to which the Member States used the resources allocated to them in previous years. (4) Point 1(c) of Article 2(3) of Regulation (EEC) No 3149/92 provides for the allocation of resources for the purchase on the market of products temporarily unavailable in intervention stocks. Given that the stocks of cereals currently held by the intervention agencies are not sufficient to cover the allocations corresponding to the requests for cereals and rice, resource allocations should be fixed to enable the purchase on the market of cereals or rice as required to implement the distribution plan for the 2010 budget year. (5) Article 7(1) of Regulation (EEC) No 3149/92 provides for the transfer between Member States of products unavailable in the intervention stocks of the Member State in which such products are required to implement the annual distribution plan. Accordingly, the intra-Community transfers necessary to implement that plan for 2010 should be authorised, subject to the conditions laid down in Article 7 of Regulation (EEC) No 3149/92. (6) Article 7(3) of Regulation (EEC) No 3149/92 provides the option, in cases where transfer of products from the Member State in which they are held in intervention to another Member State is foreseen, for operators to submit a bid without transferring the products released from intervention stocks to the applicant Member State. Article 25 of Regulation (EC) No 1234/2007 provides that disposal of products bought into public intervention should take place in such a way as to avoid disturbances in the market. (7) Due to the current market situation in the dairy sector, which is marked by low price levels, the use of the option provided in Article 7(3) of Regulation (EEC) No 3149/92 should not be allowed in the 2010 distribution plan for butter and skimmed milk powder in order to avoid possible disturbances in the market following the release of those products in certain markets that are already well supplied. For the same reason, the use of the possibilities offered to operators in paragraphs 2 and 2a of Article 4 of that Regulation should be limited so that dairy products intended for distribution to the most deprived persons in the Community comply with certain requirements concerning their composition and quantity of milk used in their manufacturing. In order to monitor the compliance with that rule, the Member States should provide in their progress reports a detailed list of distributed products placed under the categories high fat content or other. (8) In order to ensure that the dairy products from the intervention stocks do not enter the market at an inappropriate moment during the year, the time period provided in the third subparagraph of Article 3(2) of Regulation (EEC) No 3149/92 during which butter and skimmed milk powder may be withdrawn from the intervention stocks should be shortened. (9) Taking into account the complexity of the implementation of the 2010 distribution plan requiring a high volume of intra-Community transfers, it is appropriate to increase the 5 % margin provided in Article 3(3) of Regulation (EEC) No 3149/92. (10) To implement the annual distribution plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts. (11) In accordance with Article 2(2) of Regulation (EEC) No 3149/92, the Commission has consulted the major organisations familiar with the problems of the most deprived persons in the Community when drawing up the annual distribution plan. (12) Article 2(1) of Regulation (EEC) No 3149/92 provides that the Commission adopts the annual distribution plan before 1 October of each year. Due to the current market situation in the dairy sector and taking into account the need for further consultations with the Member States on their requests, it still has not been possible for the Commission to adopt the distribution plan. Therefore, in order to ensure timely execution of the annual distribution plan this Regulation should enter into force immediately after its publication. (13) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 In 2010, the distribution of food to the most deprived persons in the Community under Article 27 of Regulation (EC) No 1234/2007 shall be implemented in accordance with the annual distribution plan set out in Annex I to this Regulation. Article 2 Allocations to Member States for the purchase of cereals on the market, as required under the plan referred to in Article 1, shall be as set out in Annex II. Article 3 1. By way of derogation from Article 3(2) of Regulation (EEC) No 3149/92, for the 2010 distribution plan, butter and skimmed milk powder must be withdrawn from intervention storage from 1 May to 30 September 2010. The sixty days deadline for the withdrawal of the products provided in the fifth subparagraph of Article 3(2) of that Regulation shall not apply in this case. However, the first subparagraph shall not apply to allocations of 500 tonnes or less. 2. By way of derogation from Article 3(3) of Regulation (EEC) No 3149/92, for the 2010 distribution plan where substantiated changes concern 10 % or more of the quantities or values entered per product in the Community plan, the plan shall be revised. Article 4 1. By way of derogation from paragraphs 2 and 2a of Article 4 of Regulation (EEC) No 3149/92, when implementing the 2010 distribution plan the Member States shall place the dairy products intended for distribution either under the category high fat content or under the category other. 2. The Member States shall ensure that the total quantity of milk fat accounts for a minimum of 20 % of the total weight of the products falling within the first category and that the manufacturing of the total quantity of the products within the second category has required a quantity of milk of at least 90 % of their total weight. 3. The progress report for the 2010 distribution plan, provided for in Article 10 of Regulation (EEC) No 3149/92, shall contain a detailed list of distributed products placed either under the category high fat content or under the category other. Article 5 1. The intra-community transfer of products listed in Annex III to this Regulation shall be authorised, subject to the conditions laid down in Article 7 of Regulation (EEC) No 3149/92. 2. By way of derogation from Article 7(3) of Regulation (EEC) No 3149/92, in case where a transfer of skimmed milk powder or butter from a Member State in which these products are present in intervention stocks to the Member State where those products will be used to implement the annual distribution plan is foreseen in this Regulation the operator shall not have the option of placing the withdrawn products on the Community market in the first Member State but will have to transfer them to the second Member State. Article 6 For the purpose of implementing the annual distribution plan referred to in Article 1 of this Regulation, the date of the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2009. Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 313, 30.10.1992, p. 50. ANNEX I ANNUAL DISTRIBUTION PLAN FOR 2010 (a) Financial resources made available to implement the 2010 plan in each Member State: (in EUR) Member State Distribution Belgique/BelgiÃ « 7 806 433 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  8 565 832 Ã eskÃ ¡ republika 133 893 Eesti 761 012 Ã ire/Ireland 818 816 EllÃ ¡da 20 044 478 EspaÃ ±a 52 623 664 France 78 103 609 Italia 122 456 856 Latvija 5 119 849 Lietuva 8 859 115 Luxembourg 107 483 MagyarorszÃ ¡g 14 770 126 Malta 698 841 Polska 97 405 034 Portugal 22 516 761 RomÃ ¢nia 29 951 704 Slovenija 2 619 927 Suomi/Finland 4 636 567 Total 478 000 000 (b) Quantity of each type of product to be withdrawn from Community intervention stocks for distribution in each Member State subject to the maximum amounts laid down in a): (in tonnes) Member State Cereals Butter Skimmed milk powder Sugar Belgique/BelgiÃ « 29 067 1 285  1 507 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  54 104   1 724 Ã eskÃ ¡ republika 302 20 22 9 Eesti 5 147  1  Eire/Ireland  350   EllÃ ¡da 64 397  5 889  EspaÃ ±a 181 248 9 335 1 603 3 483 France 168 998 13 033 12 050 3 247 Italia 283 206 20 000 18 166 4 006 Latvija 22 951  969  Lietuva 40 317 145 1 212 1 182 MagyarorszÃ ¡g 95 687   1 938 Malta 4 740    Polska 387 305 1 901 17 952 10 823 Portugal 47 522 5 079 1 826 1 045 RomÃ ¢nia 135 555  4 500 5 577 Slovenija 9 810  600 289 Suomi/Finland 25 371  500  Total 1 555 726 51 148 65 290 34 832 Allocation for Luxembourg for the purchase of milk powder on the EU market: EUR 101 880 ANNEX II Allocations to Member States for purchase of cereals on the Community market: (in EUR) Member State Cereals Belgique/BelgiÃ « 1 117 572 Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  2 080 196 Ã eskÃ ¡ republika 11 600 Eesti 197 884 Ã ire/Ireland  EllÃ ¡da 2 475 950 EspaÃ ±a 6 968 699 France 6 497 704 Italia 10 888 824 Latvija 882 424 Lietuva 1 550 130 Luxembourg  MagyarorszÃ ¡g 3 679 017 Malta 182 233 Polska 14 891 236 Portugal 1 827 127 RomÃ ¢nia 5 211 876 Slovenija 377 183 Suomi/Finland 975 485 Total 59 815 140 ANNEX III (a) Intra-Community transfers of cereals authorised under the plan for the 2010 budget year: Quantity (tonnes) Holder Recipient 1. 102 940 SZIF, Ã eskÃ ¡ republika FEGA, EspaÃ ±a 2. 87 816 SZIF, Ã eskÃ ¡ republika FranceAgriMer, France 3. 29 067 BLE, Deutschland BIRB, Belgique 4. 81 182 BLE, Deutschland FranceAgriMer, France 5. 31 423 BLE, Deutschland ARR, Polska 6. 1 022 PRIA, Eesti Rural Support Service, Latvia 7. 36 172 Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lietuva ARR, Polska 8. 44 239 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ  Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  9. 64 397 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g OPEKEPE, EllÃ ¡da 10. 204 593 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g AGEA, Italia 11. 4 740 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g Ministry for Resources and Rural Affairs Paying Agency, Malta 12. 39 351 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g ARR, Polska 13. 11 640 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g IFAP I.P., Portugal 14. 135 555 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia 15. 9 810 MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenija 16. 6 852 AMA, Austria Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ  Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  17. 65 045 PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra, SlovenskÃ ¡ Republika FEGA, EspaÃ ±a 18. 78 613 PÃ ´dohospodÃ ¡rska platobnÃ ¡ agentÃ ºra, SlovenskÃ ¡ Republika AGEA, Italia 19. 199 816 Agency for Rural Affairs, Suomi/Finland ARR, Polska 20. 13 263 SJV, Sverige FEGA, EspaÃ ±a 21. 21 929 SJV, Sverige Rural Support Service, Latvia 22. 35 882 SJV, Sverige IFAP I.P., Portugal (b) Intra-Community transfers of sugar authorised under the plan for the 2010 budget year: Quantity (tonnes) Holder Recipient 1. 2 129 SZIF, Ã eskÃ ¡ republika ARR, Polska 2. 397 OFI, Ireland BIRB, Belgique 3. 995 OFI, Ireland FranceAgriMer, France 4. 1 724 AGEA, Italia Ã Ã ÃÃ ¶Ã °Ã ²Ã µÃ ½ Ã Ã ¾Ã ½Ã ´ Ã Ã µÃ ¼Ã µÃ ´Ã µÃ »Ã ¸Ã µ  Ã Ã °Ã ·Ã ¿Ã »Ã °Ã Ã °Ã Ã µÃ »Ã ½Ã ° Ã °Ã ³Ã µÃ ½Ã Ã ¸Ã , Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã  5. 3 483 AGEA, Italia FEGA, EspaÃ ±a 6. 2 252 AGEA, Italia FranceAgriMer, France 7. 1 182 AGEA, Italia Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lietuva 8. 1 938 AGEA, Italia MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal, MagyarorszÃ ¡g 9. 8 694 AGEA, Italia ARR, Polska 10. 1 045 AGEA, Italia IFAP I.P., Portugal 11. 5 577 AGEA, Italia AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia 12. 289 AGEA, Italia Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenija (c) Intra-Community transfers of butter authorised under the plan for the 2010 budget year: Quantity (tonnes) Holder Recipient 1. 9 894 BLE, Deutschland AGEA, Italia 2. 10 106 Dienst Regelingen Roermond, Netherlands AGEA, Italia (d) Intra-Community transfers of skimmed milk powder authorised under the plan for the 2010 budget year: Quantity (tonnes) Holder Recipient 1. 600 SZIF, Ã eskÃ ¡ republika Agencija Republike Slovenije za kmetijske trge in razvoj podeÃ ¾elja, Slovenija 2. 5 889 BLE, Deutschland OPEKEPE, EllÃ ¡da 3. 969 PRIA, Eesti Rural Support Service, Latvia 4. 18 166 FranceAgriMer, France AGEA, Italia 5. 4 500 Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra, Lietuva AgenÃ ia de PlÃ Ã i Ãi IntervenÃ ie pentru AgriculturÃ , RomÃ ¢nia